DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “rotating coupling means” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voute et al. (US 2005/0011202) and further in view of Cutting et al. (US 8,448,457).

Regarding claim 1 Voute et al. discloses a cell culture cassette designed to be placed in an incubator comprising (See Voute Abstract and Figs. 3,6,8,9 wherein a cell culture cassette, i.e. housing 15, is designed to be placed in an incubator, i.e. temperature control unit 20.:
a housing at least partially rigid and internally defining an interior space in which is arranged and fixed a cell culture bag defining an interior volume, (See Voute Figs. 8-9 wherein there is a housing 15 defining an interior chamber 240 in which is arranged an fixed a cell culture bag 10 which defines an interior chamber to hold cells and media therein. See Voute [0060] wherein said housing has load bearing capacity, i.e. it is at least partially rigid.)
conduits each connected at one end to the inner volume of the bag and each having a second end located outside the housing, (See Voute Figs. 6 and 8-9 wherein conduits 120, 121 are connected to the inner volume of the bag and having a second end located outside the housing 15.)
valves for opening/closing the fluid flow through the conduits that are mounted on the housing. (See Voute Figs. 6 wherein valves/clamps 122 and 123 for opening and closing fluid flow through the conduits are provided on the device.)

Voute does not specifically disclose the valves being mounted on the housing.  

Cutting et al. discloses a cassette for holding cell culture bags which comprise conduits and to perform temperature control thereof wherein the housing holding the cell culture bag has valves for opening/closing the fluid flow through the conduits that are mounted on the housing. (See Cutting Abstract, and Col. 4 Lines 31-49 wherein valves including clamps are mounted on the housing for opening/closing the fluid flow in conduits.)

It would have been obvious to one of ordinary skill in the art at the time of invention to mount valves which control fluid flow through conduits on the housing as described by Cutting et al. in the device of Voute  because such a mounting provides for correct positioning, protection, and organization of such components within a housing when a bag is mounted therein as would be desirable in the device of Voute.

Regarding claim 10 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the walls of the bag are permeable to gases. (See Voute [0049] wherein the walls of the bag are formed of materials which are inherently permeable to gases.)

Regarding claim 11 Henon discloses all the claim limitations as set forth above as well as the device wherein the housing has a shape substantially corresponding to that of a rectangular parallelepiped and comprises a lower half-shell and an upper half-shell fixed with each other, the lower half-shell being rigid and the upper half-shell being rigid or flexible. (See Voute Figs. 8-9 wherein the housing 15 has a substantially rectangular parallelepiped shape comprising a lower half shell, i.e. half of the enclosure comprising side 210, integrally formed with an upper half shell, i.e. the half of the enclosure 15 comprising side 211.  Both upper and lower half shells are rigid to the extent that they hold shape and support the weight of items therein.)
Furthermore assuming arguendo with respect to the shape of the housing being rectangular parallelpiped it is noted that such a modification would have required a mere change in shape of the housing which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 12 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the upper half shell comprises an opening or central recess whose shape and size are determined to allow the propagation of a wave of the liquid from the pocket into the opening when the cassette containing a liquid is oscillated about a horizontal axis, the opening being disposed upward. (See Voute Figs. 8-9 wherein the upper half shell, i.e. the half of the enclosure 15 comprising side 211, comprises an open space 211 in the center thereof, i.e. it comprises an opening. )The shape and size of the said opening allow propagation of waves therein and such limitations are considered intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art.

Regarding claim 13 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the lower half shell comprises a plurality of holes. (See Voute Fig. 4 wherein the lower half shell comprises a plurality of holes including opening 210 and holes 255 through which conduits pass from the interior to exterior of the enclosure.)
Furthermore such a modification would have required a mere duplication of parts, i.e. holes, which would have been obvious to one of ordinary skill in the art at the time of filling because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 14 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the conduits extend through one of the peripheral edges of one of the lower or upper half shells. (See Voute Figs. 8-9 wherein the conduits go from inside the housing the outside of the housing and as such must pass through the peripheral edges of one of the lower and upper half shells.)

Regarding claim 15 modified Voute discloses all the claim limitations as set forth above as well as the device further comprising a conduit support strip, arranged outside the housing and traversed by at least some of the conduits. (See Voute Fig. 8 wherein a conduit support strip 256 is arranged outside the housing and is traversed by some of the conduits in grooves 255.)

Regarding claim 16 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the bag comprises a cell culture medium. (See Voute [0050] wherein the contents of the bag are frozen and include cell culture medium, i.e. growth media.)

Regarding claim 18 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the bag comprises cell culture medium and wherein the cell culture medium is frozen. (See Voute [0050] wherein the contents of the bag are frozen and include cell culture medium, i.e. growth media.)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voute et al. (US 2005/0011202) and Cutting et al. (US 8,448,457) as applied to claims above, and further in view of Douay et al. (WO 2011/101468 from IDS).

Regarding claim 17 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the bag comprises cell culture medium but does not specifically disclose the cell culture medium comprises human insulin, human transferrin and human plasma or serum.

Douay et al. (WO 2011/101468 from IDS) discloses a cell culture medium which is perferable over other types for culturing specific cells comprises human insulin, human transferrin and human plasma or serum. (See Douay Abstract and Pages-6-7)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cell culture medium comprising human insulin, human transferrin and human plasma or serum as described by Douay in the device of modified Voute because such cell culture medium is a preferable cell culture medium known to effectively grow cells as would be desirable for use in the device of modified Voute.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over H Voute et al. (US 2005/0011202) and Cutting et al. (US 8,448,457) as applied to claims above, and further in view of Henon et al. (US 2013/0244322)

Regarding claim 19 modified Voute discloses all the claim limitations as set forth above but does not disclose the specific type of cells provided in the bag.


Henon discloses discloses a bag for cell culture wherein the bag comprises CD34+ cells. (See Henon [0034] and [0052]wherein the bag comprises CD34+ cells.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide CD34+ as described by Henon in the bag of modified Voute because such cells are known to be provided in bags and such cells represent specific and desirable biopharmaceutical materials which would be desirable for use in the device of modified Voute.
Furthermore it is noted that such limitations are directed to materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2115.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voute et al. (US 2005/0011202) and Cutting et al. (US 8,448,457) as applied to claims above, and further in view of Campau (US 6,082,702).

Regarding claim 2 modified Voute discloses all the claim limitations as set forth above as well as the device wherein tubing is to be clamped, i.e. it is flexible but does not describe the details of the valves.  
Campau discloses a valve assembly wherein the conduits formed by flexible tubing are provided and the valves include a movable member for pinching the tubing against a structural member of a housing. (See Campau Abstract Figs. 1-7 wherein the conduits are flexible tubing and at least some valves include a movable member for pinching said tubes 30/32 for pinching the tubing against a structural member of the housing, i.e. the part of the housing which holds the tubes.

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize pinch valves as described by Campau in the device of modified Voute because such valves are known in the art to control fluid flow in flexible tubing such as is required by the valves of modified Voute and such valves all individual control of a plurality of tubing and provide flexible use and configuration as would be desirable in the device of modified Voute.

Regarding claim 3 modified Voute discloses all the claim limitations as set forth above as well as the device wherein each movable member comprises an rotation axis and the radially outer periphery of each movable member comprises at least one spiral surface about the rotation axis forming a pinch surface of the tubing so as to vary a fluid passage section through a tubing as the member rotates. (See Campau Figs. 2-3 and Col. 2 Lines 45-53 wherein the movable member comprises a rotation axis and an outer surface with threads, i.e. a spiral surface, about the rotation axis and said outer surface forms a pinch surface of the tubing to vary fluid passage therethrough.)

Regarding claim 4 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the movable members are mounted in recesses of a plate arranged inside the housing and integral with the housing, each recess receiving a movable member. (See Campau Figs. 1,3 and 5 wherein the movable members 32 are mounted in recesses of a plate 16/48 and wherein said valves are mounted inside said housing.)
In regards to said plate being integral with the said housing it is noted as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to made the plate and housing integral, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Regarding claim 5 modified Voute discloses all the claim limitations as set forth above as well as the device wherein each movable member includes an end accessible from outside the housing and provided with a first rotating coupling means for cooperating with a second rotating coupling means of an actuator. (See Campau Fig. 1 wherein each movable member has an end accessible from outside the housing, i.e. via the openings in the frame of Voute, and provided with a first rotating coupling means 30 for cooperating with a coupling means of an actuator.)
It is noted that one is fully capable of coupling knob 30 to an actuator outside of the said housing and such limitations are directed to intended uses which do not define structural elements which differentiate the claimed invention from the cited prior art.

Regarding claim 6 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the movable parts are centered and rotatably guided at one end into an opening in the housing and at an opposite end into an opening in the plate. (See Campau wherein the movable parts are centered in the device and rotatable guided by valve body 18 at one end 30 into an opening in the housing, i.e. the inside space of the housing, and at an opposite end into an opening in the plate 16 as shown in Fig.1.)

Regarding claim 7 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the bag may have a rectangular shape with first and second flexible walls which are parallel to each other on both the empty and liquid filled states. (See Voute Fig. 6)
Furthermore assuming arguendo with respect to such a limitation it is noted that such a modification would have required a mere change in shape of the bag which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 8 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the dimension of the bag are known to be modified according to use but does not specifically disclose the ratio of the sum of the surfaces of the first wall and the second wall to the total internal volume of the bag is between 500 and 690 cm2/L.
It is noted that such a modification would have required a mere change in size(dimension) of the cell culture bag which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 9 modified Voute discloses all the claim limitations as set forth above as well as the device wherein the dimension of the bag are known to be modified according to use but does not specifically disclose wherein the distance between the first wall and the second wall is less than 20 mm.
It is noted that such a modification would have required a mere change in size(dimension) of the cell culture bag which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Voute et al. (US 6,786,054) discloses a cell culture cassette with various claimed features.

Kobayashi et al. (US 2014/0087455) discloses a cell culture device having a housing with a flexible cell culture bag and valves therein.

Honermann (US 7,350,537) discloses a pinch valve which squeezes flexible tubing.

Lennon et al. (US 3,232,568) discloses a pinch valve which squeezes flexible tubing.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799